Exhibit 10.2

XERIUM TECHNOLOGIES, INC.

PERFORMANCE BASED RESTRICTED STOCK UNITS

AGREEMENT

Dated as of March 29, 2007

In recognition of the important contributions that                      (the
“Employee”) can make to the success of Xerium Technologies, Inc. (the “Company”)
and its Affiliates (together with the Company, the “Company Group”), pursuant to
the Xerium Technologies, Inc. 2005 Equity Incentive Plan (the “Plan”), the
Company hereby grants to the Employee the Restricted Stock Units Award described
below.

 

1. The Restricted Stock Units Award.

The Company hereby grants to the Employee                      Units, subject to
the terms and conditions of this Agreement and the Plan. An Award shall be paid
hereunder only to the extent provided in this Agreement. The Employee’s rights
to the Units are subject to the restrictions described in this Agreement and the
Plan in addition to such other restrictions, if any, as may be imposed by law.

 

2. Definitions.

The following definitions will apply for purposes of this Agreement. Capitalized
terms not defined in the Agreement are used as defined in the Plan, including
without limitation the following terms: “Affiliate”; “Committee”; and “Covered
Transaction”.

 

  (a) “Agreement” means this Performance Based Restricted Stock Units Agreement
granted by the Company and agreed to by the Employee.

 

  (b) “Award” means the grant of Units in accordance with this Agreement.

 

  (c) “Common Stock” means common stock of the Company, $0.01 par value.

 

  (d) “Fair Market Value” means, on the Payment Date, or if the Payment Date is
not a date on which the NYSE is open the next preceding date on which the NYSE
is open, the last sale price with respect to such Common Stock reported on the
NYSE or, if on any such date such Common Stock is not quoted by NYSE, the
average of the closing bid and asked prices with respect to such Common Stock,
as furnished by a professional market maker making a market in such Common Stock
selected by the Committee in good faith; or, if no such market maker is
available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.

 

  (e) “Grant Date” means March 29, 2007.

 

  (f) “NYSE” means the New York Stock Exchange.



--------------------------------------------------------------------------------

  (g) “Payment Date” means as to Vested Units, the earliest of (1) any date the
Company determines that is within 30 days of the date on which the Units become
Vested or (2) immediately preceding a Covered Transaction (with respect to Units
that become Vested in connection with the Covered Transaction).

 

  (h) “Performance Metric” means Adjusted EBITDA, as such term is defined in the
Credit and Guaranty Agreement (the “Credit Agreement”), dated as of May 19,
2005, entered into by and among the Company, certain subsidiaries of the
Company, Citigroup Global Markets, Inc., CIBC World Markets Corp. and other
agents and banks party thereto, as amended and in effect on March 29, 2007, for
fiscal year 2007 (or such other period as provided in Section 6 below);
provided, however, that (i) expense of awards under the Company’s 2006 Cash
Incentive Bonus Plan that reduce Adjusted EBITDA shall be added back to Adjusted
EBITDA in calculating the Performance Metric and (ii) for the purpose of the
calculating the Performance Metric, the reference to “Consolidated Restructuring
Costs” in the definition of Adjusted EBITDA in the Credit Agreement shall mean
(instead of the definition of “Consolidated Restructuring Costs” contained in
the Credit Agreement) “with respect to any Person for any period, any
restructuring or related impairment costs for such Person and its Subsidiaries
resulting from the restructuring activities of such Person and its
Subsidiaries”.

 

  (i) “Reporting Date” means the date on which the Company files its annual
Public Company Financial Statements for fiscal year 2007 or completes its annual
Private Company Financial Statements for fiscal year 2007, as applicable. If, as
of December 31, 2007 the Company is required to make periodic reports under the
Securities Exchange Act of 1934, as amended, the Company’s consolidated
financial statements filed with the Securities and Exchange Commission on Form
10-K shall constitute its “Public Company Financial Statements” and shall apply
for the purposes of the definition of “Reporting Date”. If, as of December 31,
2007, the Company is not required to make periodic reports under the Securities
Exchange Act of 1934, as amended, the Company’s regularly prepared annual
audited financial statements prepared by management shall be its “Private
Company Financial Statements” and shall apply for the purposes of the definition
of “Reporting Date”.

 

  (j) “Target” means the amount established by the Committee on the Grant Date
for the purposes of this Award, subject to adjustment pursuant to Section 3
below.

 

  (k) “Unit” means a notional unit which is equivalent to a single share of
Common Stock on the Grant Date, subject to Section 8(a).

 

  (l) “Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.

 

3. Adjustment of Target.

If there is any acquisition or disposition of any business by the Company or any
of its subsidiaries during the performance measurement period, the level at
which the Target is achieved, if at all, shall be measured by reference to the
Performance

 

2



--------------------------------------------------------------------------------

Metric determined without regard to the effects of such acquisition or
disposition. For this purpose, performance of a disposed business for 2007 shall
be determined on an extrapolated basis based upon performance from the beginning
of fiscal year 2007 through the date of disposition.

 

4. Determination of Vesting on the Reporting Date.

Subject to the terms and conditions of this Agreement and the Plan, including
without limitation Section 6 and 7 below, this Award shall become Vested on the
Reporting Date if the Performance Metric equals or exceeds the Target. Any
portion of this Award that is not Vested as of the Reporting Date shall
automatically be forfeited.

 

5. Payment of Award.

On the Payment Date, the Company shall issue to the Employee that number of
shares of Common Stock as equals that number of Units which have been Vested.

 

6. Covered Transaction.

In the event of a Covered Transaction occurring before the Reporting Date except
to the extent the Award becomes Vested as provided in this Section 6 below,
unless the Committee determines, in its sole discretion, to accelerate the
vesting of all or any portion of the Award, the Award shall automatically be
forfeited upon the occurrence of the Covered Transaction.

(a) Covered Transaction occurring after December 31, 2007 and before the
Reporting Date. In the event of a Covered Transaction occurring on or after
December 31, 2007 and before the Reporting Date, the Committee shall determine
the Performance Metric prior to the occurrence of the Covered Transaction acting
in its sole reasonable discretion based upon the financial information available
to the Company.

(b) Covered Transaction occurring before December 31, 2007. In the event of a
Covered Transaction occurring prior to December 31, 2007, the Performance Metric
shall be determined as follows: (i) the then current fiscal year shall be deemed
to end on the effective date of the Covered Transaction; (ii) the Performance
Metric for the shortened fiscal year described in clause (i) above shall be
determined by the Committee acting in its sole reasonable discretion based upon
the financial information available to the Company (it being understood that the
Committee may, to the extent it deems necessary, extrapolate the Performance
Metric through the effective date of the Covered Transaction based upon
available data) and; (iii) the Performance Metric as determined pursuant to
clause (ii) shall then be adjusted by multiplying it by a fraction, the
numerator of which is 365 and the denominator of which is the number of days in
the shortened fiscal year, and the Performance Metric as so adjusted shall be
the “Performance Metric” for the purposes of Section 6(c) below.

 

3



--------------------------------------------------------------------------------

(c) Determination of Vesting. If the Performance Metric as determined pursuant
to Section 6(a) or Section 6(b) above, as applicable, equals or exceeds the
Target, the Award shall become Vested upon the occurrence of the Covered
Transaction.

 

7. Termination of Employment.

 

  (a) Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company Group prior to December 31, 2007 as a result of
resignation, dismissal or any other reason, then this Award shall be forfeited
automatically.

 

  (b) Rights upon Termination Pursuant to Agreement. The Company may provide
rights to the Employee in respect of the Award upon termination of employment
that differ from those set forth in Section 7(a) pursuant to an agreement with
such Employee. Except to the extent otherwise addressed in any such agreement,
the provisions of Section 7(a) and the Plan shall control.

 

8. Miscellaneous.

 

  (a) Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

 

  (b) No Voting Rights/Dividends. The Award shall not be interpreted to bestow
upon the Employee any equity interest or ownership in the Company or any
Affiliate prior to the Payment Date. The Employee is not entitled to vote any
Common Stock by reason of the granting of this Award (whether or not Earned) or
to receive or be credited with any dividends declared and payable on any Common
Stock underlying any Award (whether or not Earned) prior to any Payment Date.

 

  (c) No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

 

  (d) Withholding. The Employee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in respect of an Award, no later than the Payment Date. The Company
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Employee. Such withheld amounts shall include
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the date of retention.

 

4



--------------------------------------------------------------------------------

  (e) Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.

 

  (f) Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.

 

  (g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.

 

  (h) Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.

 

  (i) 409A. This Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

 

  (j) Section 162(m). This Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.

 

  (k) Amendment. This Agreement may be amended only by mutual written agreement
of the parties.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this Restricted Stock
Units Agreement as of the date first written above.

 

Xerium Technologies, Inc.

By:  

 

  Name:     Title:    

 

Acknowledged and agreed:

EMPLOYEE

By:

 

 

 

Name:

   

 

6